DETAILED ACTION
1.	This office action is in response to communication filed on 04/06/2021. Claims 1 and 15 have been amended. Claims 11-14 have been canceled. Claims 1-10 and 15-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) amended claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. Pub. No.: 2007/0083803.
Regarding claim 1. Fig. 3 of Chen et al. discloses a method for use in a multi-code (304, 314) storage system (paragraph  0035), the method comprising: receiving a first set of symbols (output symbols of 304) corresponding to at least a portion (Binary Data ) of a file (102 in Fig. 2), wherein the first set of symbols (output symbols of 304) comprises a first set of source symbols (302) or a first set of coded symbols encoded  (output coded symbols of 304) using the first set of source symbols (302); receiving a second set of symbols (output of symbols of 314) corresponding to the at least the portion 
Regarding claim 2. The method of claim 1, Fig. 1 and Fig. 2 further discloses  wherein receiving (receiving by 208) the first set of symbols  (set symbols output form 202 and 206) includes receiving first coded symbols encoded  (coded symbol outputs form 202) using a first code (202); receiving the second set of symbols (coded symbol outputs form 206)  includes receiving second coded symbols encoded (coded symbol outputs form 206)  using a second code (206), wherein the first (coded symbol outputs form 202)  and second codes (coded symbol outputs form 202)  differ (see Fig. 3) in at least one of: generator matrices, finite fields, or block sizes, or combinations thereof (steps 308-312 in Fig. 3), and jointly ( 208) decoding  (106) the first (coded symbol outputs form 202)  and second (coded symbol outputs form 202)  symbols includes jointly  (208) decoding (106)  the first coded (symbol outputs form 202)   and second coded (coded symbol outputs form 206)   symbols.  
Regarding claim 3. The method of claim 1, Fig. 1 and Fig. 2 further discloses  wherein: receiving (208) the first set of symbols  (coded symbol outputs form 202) comprises receiving the first set of symbols coded symbol outputs form 202)   from a first Page 2 of 11Appl. No.: 16/066,866Docket No.: MIT-313AUS/17738J Reply to final Office Action dated January 6, 2021distributed storage system (104); and receiving the second set of symbols coded symbol outputs form 204)  comprises receiving the second set of symbols (coded symbol outputs form 202)  from a second distributed storage system (206).  

Regarding claim 5. The method of claim 2, Fig. 1, Fig. 2 and  Fig. 3 further discloses wherein jointly (jointly by 208) decoding (106) the first (coded symbol outputs form 202)  and second (coded symbol outputs form 206)   coded symbols to recover the file (102) comprises: constructing a joint generator matrix ( (Matrix of Carrier Signal output from 208) based on the generator matrix (steps 308, 318 in Fig. 3) used by the first code (output coded from 102) and the generator matrix  (steps 308, 318 in Fig. 3) used by the second code (output code of 206); and using the joint generator matrix (steps 308, 318 in Fig. 3), the first coded symbols (output of 202), and the second coded symbols (output of 206) to recover the file (Recover the filed 102  by decoding 106) .  
Regarding claim 6. The method of claim 5, Fig. 1 to Fig. 3  wherein the first code  (output coded of 202) using a first generator matrix (Matris 1st Constituent Encoder) and the second code (output of  206) use second different generator matrix (Interleaving and 2nd Constituent Encoder), wherein jointly decoding (106 in Fi. 1) the first (output of 202) and second coded (output of 206) symbols  to recover the file (recover by decoder 106) comprises: extracting submatrices (extraction of matrix data from first Encoder 202) from each of the first (202) and second (206)  generator matrices (matrices of 202 and 206) ; combining (combining by 208)  the extracted submatrices (matrix from 202, matrix from 206), one or more of the first coded symbols (output codes of 202) , and one or more of the second coded symbols (output codes of 206); and recovering the file using the combination (combination of mapper 208) of the extracted submatrices (see Fgi. 8, Fig. 9), the one or more of the first coded symbols (output of 202), and the one or more of the second coded symbols (output of 206).  

Regarding claim 8. The method of claim 7, Fig. 1 to Fig. 3 further discloses wherein each of the first (output of 202) and second (second output of 206) codes uses a binary extension field  (Binary Data Stream of Carrier signal from 208; all digital data binary format ), wherein mapping (208) the first and second coded symbols (outputs of 202 and 206) includes mapping (208) the first ((field of n1, n2, n3..nL in Fig. 2)  second coded fields (field of interleave 204) to a common binary extension field (Binary Carrier signal; all digital data are binary format).  

Regarding claim 15, Fig. 1-3 discloses a system comprising: a processor; and a non-volatile memory (paragraph 0035) storing computer program code that when executed on the processor causes the processor to execute a process (paragraph 0019) operable to: receive  (208) a first set of symbols (output of 202) corresponding to at least a portion  (210) of a file (102), wherein the first set of symbols (output of 202) comprises a first set of source symbols  (210 input to 202) or a first set of coded symbols 
Regarding claim 17. The method of claim 1, Fig. 1 to Fig. 3 further discloses  wherein the first (210 input to 202) and second set (210 input to 202) of source symbols differ (differ by interleaving processing)  in finite fields of source symbols or number k of source symbols, or a combination thereof (see steps 308 and 318  for disclose different finite fields) .  
Regarding claim 18. (Previously Presented) The method of claim 1, Fig. 1 to Fig. 3 further disclose wherein a size of the source symbols in the first (size 210 input to 202) and second set of source symbols (size of 210 input to 204) is determined by the size of an element  Nturbo in Steps 308 and 318) of a finite field (308 and 318 in Fig. 3 for discloses the finite filed of the source file).  
Regarding claim 19. The method of claim 1, Fig. 1 to Fig. 3 further disclose wherein: the first set of symbols (output of 202) is provided from a first finite field (n1, n2, n3…nL) which operates on the first set of source symbols (210 input to 202)   and the second set of symbols (output of 206) is provided from a second, different finite field (interleaving 204; see Fig. 3 steps 308 to 310) in which operates on the second set of source symbols  (210 input to 204)   .  




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 5 above, and further in view of Perez De Aranda Alonso et al. (hereon "Pezez") Pub. No. 2016/0204873.
Regarding claim 9, Chen et al. as applied to claim 5 above does not disclose wherein the first and second codes use different block sizes, wherein jointly decoding the first and second coded symbols to recover the file comprises: extracting one or multiple submatrices from the generator matrix of the coded symbols of the smaller source block size depending on the number of coded symbols contained in the coded symbols of the larger source block size and extracting one or multiple submatrices from the generator matrix of the coded symbols of the larger source block size; concatenating the submatrices to a joint matrix; and using the joint matrix to recover the file.  
Fig. 4 and Fig. 17 of “Pezez"  discloses a method  for multi coding further discloses wherein the first (nc(l)) and second (nc(2)) codes use different block sizes (see Fig. 6 discloses different in block sizes of a and b blocks), wherein jointly decoding (Fig. 17) the first (Fs/2) and second (NMlcc/2) coded symbols to recover the file (output {3MLCC}from in Fig. 17) comprises: extracting one or multiple submatrices(matrix of kc(l) and Kc(2) in Fig. 17) from the generator matrix (410 Fig . 4) of the coded symbols (Fs/2, Nmlcc/2) of the smaller source block size (see smaller block size 4b in Fig. 6) depending 
Chen et al. and “Pezez" are common subject matter of multi code; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Pezer” into Chen et al. for the purpose of improving the coding and spectral efficiency for the particular channel (paragraph 0011 of “Pezer”).  

Regarding claim 10, over Chen et al. as applied to claim 1 does not disclose wherein either the first set (output of 202) or the second set (output of 206) of coded symbols are encoded (202, 206) using at least one of: a Forward Error Correction (FEC) code; a Random Linear Network code (RLNC); a Reed-Solomon (RS) code; a Low-Density Parity-Check (LDPC) code; or a Luby transform (LT) code.
 Fig. 4 of Chen disclose a method multi-code comprising:  a first set (Fs/2) or a second (set NMlcc/2) of coded symbols are encoded using at least one of: a Forward Error Correction code (paragraph 0061); a Random Linear Network code; a Reed-Solomon code; a low-density parity-check code (paragraph 0066); or a Luby transform (LT) code.
Chen et al. and “Pezez" are common subject matter of multi code; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Pezer” into Chen et al. for the purpose of improving the coding and spectral efficiency for the particular channel (paragraph 0011 of “Pezer”).  


Fig. 4 of “Pezer” disclose a multi-code system comprising: either a first set (Fs/2) or a second set of coded symbols (MmLCc/2) are encoded using: a linear code (paragraph 0083).  
Chen et al. and “Pezez" are common subject matter of multi code; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Pezer” into Chen et al. for the purpose of improving the coding and spectral efficiency for the particular channel (paragraph 0011 of “Pezer”).  


7. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 1 above, in view of Marpe et al. Pub. No. 2013/0300591.
Fig. 1-Fig. 3 of Chen et al.  as applied to claim 1 above discloses receiving two sets of symbols (output of 202) and (output of 206) but does not discloses receiving more than two sets of symbols.
Fig. 3 and Fig. 4 of Marpe et al. discloses multilevel encoding and decoding comprising receiving (Fig. 4) more than two sets of symbols (codewords).
Pezer and Marpe et al. are common subject matter of multilevel coding and encoding; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Marpe et al. into Chen et al. for the purpose of providing the decoding from the two or more partial bitstreams can be done in parallel (e.g. for different groups of probability measures), which reduces the processing time for several implementations (paragraph 0122 of Marpe et al.).

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/13/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845